DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 7 and 10, it is unclear if the term “bands” or “band” referred to as “frequency bands or frequency band”. In the following art rejection, it is assumed that this term is referred to as “frequency bands or  frequency band, respectively”.
Dependent claims 2-6 are rejected for the same reason as set for above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2013/0114578) in view of Pourseyed et al (US 2010/0279751).

Regarding claims 1, 6, 7 and 10, Lim teaches a communication control device/method (Fig. 3-7) of a communication terminal (¶0008: UE equipment), the communication terminal including a plurality of antennas 10, 20, 30, and 40 performing communication by a communication system by which communication is performed by using a plurality of bands at a same time (Fig. 2A, 2B, ¶0047-0050: CA, Carrier Aggregation) and by which a total sum of maximum transmission power of the plurality of antennas falls within a specified value (¶0052: If it is assumed that the number of transmitter (Tx) antennas for UL-MIMO is 4 and a UE power class is 3, it indicates that the UE's maximum output power is 23 dBm ), the communication control device comprising:
a use antenna decision unit (Not shown)that decides one or more antennas used for communication from among the plurality of antennas in accordance with a use band (Fig. 8. ¶0073: The transmission method for uplink MIMO and carrier aggregation may include receiving a grant signal for transmission of an uplink signal, the grant signal including information related to use of a primary cell and a secondary cell (S800), determining one antenna or at least two antennas to use the primary cell (S810), determining one antenna or at least two antennas to use the secondary cell (S820)); and
a transmission power decision unit (Not shown) that, in a case where a plurality of antennas are used, decides maximum transmission power for each of the use antennas (¶0052: If it is assumed that the number of transmitter (Tx) antennas for UL-MIMO is 4 and a UE power class is 3, it indicates that the UE's maximum output power is 23 dBm for total transmission bandwidth as defined in TS36.101. Here, UE's total transmit power per each component carrier should be less than UE maximum output power (23 dBm in power class 3). ¶0073: determining one antenna or at least two antennas to use the primary cell ).
Lim does not teach that the maximum transmission power for each of the use antennas in accordance with a position-characteristic relationship that is a relationship between a position of the antenna in the communication terminal and an antenna characteristic of the antenna.
Pourseyed teaches in figure 6 that the maximum transmission power (¶0004-0005: transmission power with an acceptable SAR) for each of the use antennas in accordance with a position-characteristic relationship that is a relationship between a position of the antenna in the communication terminal and an antenna characteristic of the antenna (¶0077-0078: The first and second antennas 511 and 512 can be configured to have different radiation patterns, power levels orientations, wherein the radio baseband controller 550, based on the known characteristics of the antennas, and relative positioning of the one or more antennas provided by the orientation sensor 560, is configured to selectively drive these antennas via the switching device 521, in order to mitigate user irradiation. In this manner a desired SAR level may be achieved.) It would have been obvious to one having skill in the art before the invention was made to include the maximum transmission power of Pourseyed into the communication terminal of Lim in order to achieve a desired SAR level (¶0078).


the position-characteristic relationship is defined on a basis of a positional relationship between a user and the antenna when the communication terminal is used (Pourseyed: ¶0078: orientation sensor 560).

Regarding claim 3, the combination of Lim and Pourseyed teaches the communication control device according to claim 2, wherein the transmission power decision unit causes maximum transmission power of an antenna that is proximate to the user when the communication terminal is used among the plurality of antennas to be smaller than maximum transmission power of another antenna (Pourseyed: ¶0066: Thus, when the transmitting portion is moved to a position which might be associated with increased SAR, one or more antennas may be operable at reduced power.)

Regarding claim 4, the combination of Lim and Pourseyed teaches the communication control device according to claim 1, further comprising
a radio wave state determination unit that determines a radio wave state from a base station, wherein the use antenna decision unit switches the use antennas in accordance with the radio wave state (Lim: ¶0073: The transmission method for uplink MIMO and carrier aggregation may include receiving a grant signal for transmission of an uplink signal, the grant signal including information related to use of a primary cell and a ), and the transmission power decision unit decides maximum transmission power for each of antennas that are switched on ((¶0052: If it is assumed that the number of transmitter (Tx) antennas for UL-MIMO is 4 and a UE power class is 3, it indicates that the UE's maximum output power is 23 dBm for total transmission bandwidth as defined in TS36.101. Here, UE's total transmit power per each component carrier should be less than UE maximum output power (23 dBm in power class 3). ¶0073: determining one antenna or at least two antennas to use the primary cell (S810), determining one antenna or at least two antennas to use the secondary cell (S820)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al in view of Pourseyed as applied to claim 1 above, and further in view of Park (US 2012/0315851).
Regarding claim 5, the combination of Lim and Pourseyed does not teach comprising:
a sensor that acquires a gripping state of the communication terminal; and a gripping state evaluating unit that evaluates the gripping state of the communication terminal by 
Park teaches a sensor 360 (Fig. 4-6) that acquires a gripping state of the communication terminal; and a gripping state evaluating unit 310 that evaluates the gripping state of the communication terminal by the user in accordance with an output of the sensor 360, wherein the use antenna decision unit 310 switches the use antennas in accordance with the gripping state (¶0045). It would have been obvious to one having skill in the art before the invention was made to include the gripping sensor of Park into the communication control device of the above combination in order to efficiently utilize an antenna while preventing the degradation of the wireless performance in a portable terminal having a plurality of antennas (¶0007). The combination of Lim, Pourseyed and Park also teach the transmission power decision unit decides maximum transmission power for each of the antennas that are switched on (See supra).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0258772 teaches adjusting transmitted power from at least one antennas based upon proximity sensor (See entire document).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854.  The examiner can normally be reached on MON - FRI 8:00 - 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE . NGUYEN
Examiner
Art Unit 2649



/LEE NGUYEN/Primary Examiner, Art Unit 2649